                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARKUS JAMES THOMAS,                                                      CIVIL ACTION
              Plaintiff,

                  v.

WARDEN D. EDWARD MCFADDEN,                                                NO. 18-1350
SGT. ROY HAMILTON, SGT. GEORGE
YOUNG AND CAPT. SERGI,
               Defendants.

                                         MEMORANDUM OPINION

         Plaintiff Markus Thomas, an inmate in Pennsylvania state prison, brings this pro se

Section 1983 action against various prison officials (collectively “Defendants”), challenging

disciplinary action he faced as a result of a purportedly positive drug test. Defendants now move

to dismiss all claims. For the reasons that follow, Defendants’ motion to dismiss will be granted.

    I.        Background1

         During the time relevant to this litigation, Plaintiff was a pre-trial detainee housed in

Chester County Prison. Defendant D. Edward McFadden was warden of the prison; the

remaining defendants—Sergeant Roy Hamilton, Sergeant George Young, and Captain Steve

Sergi—were employed at the prison.2


1
  In view of the instruction that pro se pleadings are to be liberally construed in favor of the plaintiff, Haines v.
Kerner, 404 U.S. 519, 520-21 (1972), Plaintiff’s Amended Complaint is read as adopting the allegations contained
in his original complaint. See, e.g., Steel v. Turner Broadcasting Sys., Inc., 607 F. Supp.2d 258, 262 (D. Mass.
2009) (providing that the instruction to construe pro se pleadings liberally “[was] best complied with by . . . reading
[plaintiff’s] original and amended complaints together”). Accordingly, the facts herein come from the allegations in
both the original and amended complaint as well as the exhibits attached thereto. Mayer v. Belichick, 605 F.3d 223,
230 (3d Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a court must consider only the complaint, exhibits attached
to the complaint, matters of public record, as well as undisputedly authentic documents if the complainant’s claims
are based upon these documents.”).
2
  In his amended complaint, Plaintiff requested that Lieutenant Perdo Lopez and Chester County Prison be added as
parties to the suit. There is no indication that Plaintiff has served either party. Even assuming arguendo Lopez and
Chester County Prison are proper parties to the suit, Plaintiff’s complaint fails as to all parties because, as discussed
below, it does not contain sufficient allegations against Lopez, Chester Country Prison, or any other party to support
a claim upon which relief can be granted.
       On February 25, 2018, Hamilton and Young searched the prison block in which Plaintiff

was housed for drugs. Six inmates, including Plaintiff, were taken to the “ID” department where

they submitted to what Plaintiff refers to as an “alere I-Cup” urine drug test. Plaintiff does not

deny peeing in the cup, but the allegations of his Complaint generates some confusion as to what

happened next. Either he flushed the urine down the toilet and threw away the cup so “there was

nothing to test” or, he did not and the officers upon visual inspection of the cup’s contents

reported that they found drugs but did not submit the specimen for follow-up lab testing. No

evidence of the test was retained, no samples were submitted for clinical analysis, and no further

testing was done.

       Although Plaintiff maintains that he had no drugs in his system at the time, the Incident

Citation describing what happened indicates that he tested positive for Benzodiazepines. Based

on the purportedly positive drug test and the officers’ report, the prison’s Disciplinary Board

subjected Plaintiff to disciplinary action. Plaintiff alleges that a lab report was produced during

the disciplinary hearing but that it was fake and he did not sign it. He goes on further to say that

he has been informed that the “fake law report was removed from the hearing file and is in the

possession of the warden.” He also avers that “after contacting a local clinic used by the prison,

it was confirmed that no person or urine specimen was analysed [sic] on the dates in question.”

The disciplinary hearing officer, reaching his decision on the officer’s report and a “test report”,

determined that Plaintiff should be removed from the general population to disciplinary

segregation for a period of ten days. He also lost three days of good time; and had his television,

canteen, and telephone privileges suspended.

       Plaintiff challenged the disciplinary action, first by filing a complaint through the

prison’s Inmate Grievance Disposition process. Sergi, the complaints officer responsible for



                                                  2
reviewing Plaintiff’s challenge, found the “[g]rievance unfounded” because that the “I-Cup

results indicated presence of Benzodiazepines.” Plaintiff then filed an appeal to the Chester

County Disciplinary Board of Appeal. The Board denied the appeal. Plaintiff then brought this

action in federal court. On June 21, 2018, the court granted Defendants’ first motion to dismiss.

Plaintiff filed an amended complaint, and Defendants again move to dismiss.

    II.       Legal Standard

           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Threadbare”

recitations of the elements of a claim supported only by “conclusory statements” will not suffice.

Id. at 683. Rather, a plaintiff must allege some facts to raise the allegation above the level of

mere speculation. Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 176

(3d Cir. 2010) (citing Twombly, 550 U.S. at 555). When analyzing a motion to dismiss, the

Court must “construe the complaint in the light most favorable to the plaintiff, and determine

whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). Legal conclusions are

disregarded, well-pleaded factual allegations are taken as true, and a determination is made as to

whether those facts state a “plausible claim for relief.” Id. at 211.

    III.      Discussion

           Broadly construed, Plaintiff’s Complaint alleges that Defendants violated Plaintiff’s due

process rights by lying about the drug test, and then punishing him for the false drug test.



                                                   3
         “The touchstone of due process is protection of the individual against arbitrary action of

government.” Wolff v. McDonnell, 418 U.S. 539, 558 (1974). In the context of prison

disciplinary proceedings, “due process prohibits the deprivation of a prisoner’s liberty interest at

a disciplinary hearing unless the prisoner is given the following three rights: ‘(1) advance written

notice of the disciplinary charges; (2) an opportunity, when consistent with institutional safety

and correctional goals to call witnesses and present documentary evidence in his defense; and (3)

a written statement by the factfinder of the evidence relied on and the reasons for the disciplinary

action.’” Griffin v. Spratt, 969 F.2d 16, 19 (3d Cir. 1992) (quoting Superintendent v. Hill, 472

U.S. 445, 454 (1985)). In addition, a disciplinary decision “implicating a prisoner’s liberty

interest must be supported by at least some evidence.” Hill, 472 U.S. at 455 (internal quotation

marks omitted). A prisoner, like Plaintiff, has a protected liberty interest in good time credits.

Id. at 454.

         Here, Plaintiff’s complaint contains no allegations that the disciplinary hearing was

procedurally defective. There are no allegations that Defendants failed to provide “advance

written notice of the disciplinary charges,” “an opportunity [for Plaintiff] to call witnesses and

present evidence in his defense,” or “a written statement by the factfinder of the evidence relied

on and the reasons for the decision.” Id.

         Instead, Plaintiff challenges the sufficiency of the evidence supporting the disciplinary

action, on the grounds that the decision was based on the allegedly falsified drug test.3 When


3
  To the extent that Plaintiff brings a Section 1983 claim based on Defendants’ falsification of the drug tests alone,
that claim fails as a matter of law. While “[p]risoners are entitled to be free from arbitrary actions from prison
officials . . . [t]he protections against this arbitrary action . . . are the procedural due process requirements as set forth
in Wolff v. McDonnell.” Hanrahan v. Lane, 747 F.2d 1137, 1140 (7th Cir. 1984). Thus, “filing false disciplinary
charges does not itself violate a prisoner’s constitutional rights, so long as procedural due process protections were
provided.” Richardson v. Sherrer, 344 F. App’x 755, 757 (3d Cir. 2009); Hanrahan, 747 F.2d at 1140-41 (holding
that an allegation that prison guards planted false evidence on prisoner and then issued a disciplinary ticket in
retaliation for failure to pay an extortion demand did not support a due process claim where prisoner was afforded a
disciplinary hearing that comported with Wolff’s procedural requirements). Accordingly, Plaintiff’s allegation that

                                                              4
reviewing a fact finder’s decision in a prison disciplinary action, a court must sustain the finding

so long as “there is any evidence in the record that could support the conclusion reached by the

disciplinary board.” Id. at 455-56. This minimal standard “does not require examination of the

entire record, independent assessment of the credibility of witnesses, or weighing of the

evidence.” Id. Even where the evidence “might be characterized as meager,” if “the record is

not so devoid of evidence that the findings of the disciplinary board were without support or

otherwise arbitrary,” those findings must be upheld. Id. at 457.

         Here, the Disciplinary Board’s decision met the “some evidence” standard. The

Disciplinary Board based its decision on the test report and the officers’ account of what

happened. The Disciplinary Board credited the officers’ statements that: Plaintiff took the test,

the officers’ witnessed the results of that test, and the result of the test indicated Benzodiazepine

in Plaintiff’s system. The decisions from the Disciplinary Board and Board of Appeal

demonstrate that “the record is not so devoid of evidence that the findings . . . were without

support or otherwise arbitrary.” Id. at 457; Hanrahan, 747 F.2d at 1141.

         Plaintiff’s claim, in effect, asks the Court to find the Disciplinary Board’s findings

invalid because it credited the officers’ testimony. But, the Court’s task is not to relitigate the

veracity of the officers’ statements, nor to review the Disciplinary Board’s credibility

determinations. Hill, 472 U.S. at 455-56 (noting that judicial review “does not require

examination of the entire record, independent assessment of the credibility of witnesses, or

weighing of the evidence”); Lang v. Sauers, 529 F. App’x 121, 123-34 (3d Cir. 2013) (upholding

disciplinary action that relied on officers’ testimony where inmate alleged that officers contrived

false charges against him). Judicial review of a prisoner’s disciplinary action is concerned only


certain Defendants forged his name on the drug test, and more broadly, lied about the drug test “does not itself
violate [Plaintiff’s] constitutional rights.” Richardson, 344 F. App’x at 757.

                                                          5
with whether the action meets the minimal “some evidence” standard. That standard was met

here.

        Accordingly, Defendants’ motion will be granted, and Plaintiff’s claim will be dismissed

without prejudice. An appropriate order follows.



February 21, 2019
                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.
                                                    _______________________________
                                                    WENDY BEETLESTONE, J.




                                                6
